Exhibit 10.1 AGREEMENT OF MERGER AND PLAN OF REORGANIZATION among ACROSS AMERICA FINANCIAL SERVICES, INC. ACROSS AMERICA ACQUISITION CORP. and APRO BIO PHARMACEUTICAL CORPORATION NOVEMBER 17, 2008 TABLE OF CONTENTS Page 1. The Merger 1 1.1 Merger 1 1.2 Effective Time 2 1.3 Articles of Incorporation, By-laws, Directors and Officers. 2 1.4 Assets and Liabilities 2 1.5 Manner and Basis of Converting Shares. 3 1.6 Surrender and Exchange of Certificates 3 1.7 Warrants. 4 1.8 Parent Common Stock 4 2. Representations and Warranties of the Company 4 2.1 Organization, Standing, Subsidiaries, Etc. 5 2.2 Qualification 5 2.3 Capitalization of the Company 5 2.4 Company Stockholders 5 2.5 Corporate Acts and Proceedings 5 2.6 Compliance with Laws and Instruments 6 2.7 Binding Obligations 6 2.8 Broker’s and Finder’s Fees 6 2.9 Financial Statements 6 2.10 Absence of Undisclosed Liabilities 6 2.11 Changes/Indebtedness 7 2.12 Employee Benefit Plans; ERISA 7 2.13 Title to Property and Encumbrances 7 2.14 Litigation 8 2.15 Patents, Trademarks, Etc. 8 2.16 Disclosure. 8 3. Representations and Warranties of Parent and Acquisition Corp. 8 3.1 Organization and Standing 8 3.2 Corporate Authority 9 3.3 Broker’s and Finder’s Fees 9 3.4 Capitalization of Parent 9 3.5 Acquisition Corp. 9 3.6 Validity of Shares 9 3.7 SEC Reporting and Compliance 10 3.8 Financial Statements 10 3.9 Governmental Consents 11 3.10 Compliance with Laws and Instruments 11 3.11 No General Solicitation 11 3.12 Binding Obligations 11 3.13 Absence of Undisclosed Liabilities 11 3.14 Changes 11 3.15 Tax Returns and Audits 12 3.16 Employee Benefit Plans; ERISA 13 3.17 Litigation 13 4. Additional Representations, Warranties and Covenants of the Stockholders 13 5. Conduct of Businesses Pending the Merger. 13 5.1 Conduct of Business by the Company Pending the Merger 13 5.2 Conduct of Business by Parent and Acquisition Corp. Pending the Merger 14 6. Additional Agreements. 15 6.1 Access and Information 15 6.2 Additional Agreements 16 6.3 Publicity 16 6.4 Appointment of Directors 16 6.5 Parent Name Change and Exchange Listing 17 6.6 Reserved 17 6.7 Reserved 17 6.8 Private Offering 17 7. Conditions of Parties’ Obligations. 17 7.1 Company Obligations 17 7.2 Parent and Acquisition Corp. Obligations 18 8. Non-Survival of Representations and Warranties 20 9. Amendment of Agreement 20 10. Definitions 21 11. Closing 25 12. Termination Prior to Closing. 25 12.1 Termination of Agreement 25 12.2 Termination of Obligations 26 13. Miscellaneous. 26 13.1 Notices 26 13.2 Entire Agreement 27 13.3 Expenses 27 13.4 Time 27 13.5 Severability 27 13.6 Successors and Assigns 27 13.7 No Third Parties Benefited 27 13.8 Counterparts 28 13.9 Governing Law 28 LIST OF EXHIBITS AND SCHEDULES Exhibits A Statement of Merger B Articles of Incorporation of the Company C By-laws of the Company D Directors and Officers of the Surviving Corporation E Subscription and Lock Up agreement F Indemnification Agreement of Parent Director Company Disclosure Schedules 1.5 Holders of Parent Common Stock Post-Merger 1.7 (a)(i) Treatment of Company Warrants 2.4 Company Stockholders 2.9 Financial Statements 2.10 Undisclosed Liabilities 2.11 Changes/Indebtedness 2.12 Schedule of Employee Benefit Plans 2.13 Title to Properties and Encumbrances 2.14 Litigation 2.15 Patents, Trademarks, Etc. Parent Disclosure Schedules 3.1 Subsidiaries 3.21 Schedule of Parent Bank Accounts AGREEMENT OF MERGER AND PLAN OF REORGANIZATION THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION is made and entered into on NOVEMBER 17, 2008, by and among ACROSS AMERICA FINANCIAL SERVICES, INC., a Colorado corporation (“Parent”), ACROSS
